United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Camdenton, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-647
Issued: June 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 8, 2007 appellant filed a timely appeal from the October 4, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs denying further merit review of his
claim. The most recent merit decision in the case is dated July 13, 2005. Because appellant filed
his appeal more than a year after this last merit decision, pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board does not have jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied further merit review of appellant’s claim
pursuant to 5 U.S.C. § 8128(a). On appeal, appellant contended that the Office issued its
decision before receiving evidence related to his claim.1

1

The Board is precluded from considering this deposition evidence as it was not in the record at the time the
Office issued its October 4, 2006 decision. 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On July 10, 2002 appellant, then a 62-year-old rural mail carrier, filed an occupational
disease claim, Form CA-2, alleging that he had a torn rotator cuff as a result of moving mail into
and out of the back seat of his vehicle in the performance of duty. On February 25, 2003 the
Office accepted his claim for left rotator cuff tear and repair.
On February 17, 2004 appellant was examined by Dr. Michael Clarke, a Board-certified
orthopedic surgeon, to determine the permanent impairment rating of his left arm. On April 12,
2004 appellant received a schedule award, issued by the Office, for a 28 percent impairment of
his left arm.
On July 26, 2004 appellant requested that the Office accept a tear in his right rotator cuff
as a consequence of his accepted employment injury. He stated that he had undergone right
rotator cuff repair surgery in December 2003 and that his right arm was still very sore when he
was examined by Dr. Clarke on February 17, 2004. Appellant alleged that Dr. Clarke twisted his
right arm during the examination, which caused immediate and extreme discomfort, including a
tearing sensation. He underwent corrective surgery on April 27, 2004 to repair the new tear in
his right shoulder. Appellant contended that the second tear of his right rotator cuff was a direct
result of the second opinion examination performed by Dr. Clarke and should therefore be
compensable.
On September 10, 2004 the Office submitted the record to an Office medical adviser. By
report dated September 15, 2004, the Office medical adviser opined that appellant’s claim should
not be accepted at that time, and requested medical documentation on both of appellant’s right
shoulder surgeries and his postoperative physical therapy. On March 18, 2005 appellant
submitted the requested medical information and a written statement. Dr. Clarke submitted two
letters, dated May 5 and 12, 2005, stating that he did examine both arms, but that appellant was
not injured.
By decision dated July 13, 2005, the Office denied appellant’s claim for compensation
benefits for his right shoulder condition. The Office found that the contemporaneous medical
and factual evidence did not establish that he was injured in February 2004, as alleged.
On July 11, 2006 appellant requested reconsideration of the Office’s denial on the basis
of a deposition given by Dr. Clarke on July 10, 2006. In a written statement, he challenged the
Office’s reliance on Dr. Clarke’s statements and reported on several statements made in the
deposition. Appellant argued that Dr. Clark admitted to maneuvering his right shoulder
outwards and backwards and to making no notation of the right arm examination. Dr. Clarke left
the deposition before its completion and appellant was unsure when it would be rescheduled. In
a July 11, 2006 telephone call, appellant informed the Office that the deposition transcript would
not be ready for some time, but that he would provide it as soon as possible.
By decision dated October 4, 2006, the Office denied further merit review of the case on
the grounds that appellant had submitted no relevant new medical evidence. The Office noted
that appellant’s written statement was the only new evidence submitted with his reconsideration.
It found that the fact of whether his right arm was physically maneuvered on examination was

2

not relevant to the medical issue of whether the examination caused a second right rotator cuff
tear.
LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act, the Office has the
discretion to reopen a case for review on the merits.2 Section 10.606(b)(2) of Title 20 of the
Code of Federal Regulations provides that the application for reconsideration, including all
supporting documents, must set forth arguments and contain evidence that: (i) shows that the
Office erroneously applied or interpreted a specific point of law; (ii) advances a relevant legal
argument not previously considered by the Office; or (iii) constitutes relevant and pertinent new
evidence not previously considered by the Office.3 Section 10.608(b) provides that, when an
application for reconsideration does not meet at least one of the three requirements enumerated
under section 10.606(b)(2), the Office will deny the application for reconsideration without
reopening the case for a review on the merits.4
ANALYSIS
The Board finds that appellant met none of the regulatory requirement for a review of the
merits of the Office’s July 13, 2005 decision. His July 11, 2006 request for reconsideration
stated several points of disagreement with the merit decision, but did not raise new arguments or
present evidence that the Office erroneously applied or interpreted a specific point of law.
Appellant also did not advance any relevant legal arguments not previously considered by the
Office. He is thus not entitled to further review on the merits of his case under the first two
subsections of section 10.606(b)(2).5
With his request for reconsideration, appellant submitted a written statement reporting on
the deposition of Dr. Clarke, which occurred on July 10, 2006. He stated that Dr. Clarke
admitted that he moved appellant’s right arm backwards and outwards during the course of the
examination and that he did not report these actions in his notes. The Board finds, however, that
this factual evidence is not relevant to the medical issue of whether appellant was injured during
the course of the second opinion examination, regardless of how the arm was moved. As there
was no relevant and pertinent new evidence for the Office to consider, appellant was not entitled
to review under the third section of 10.606(b)(2).6
Because appellant did not meet any of the statutory requirements for a review of the
merits of his claim, the Office properly denied the July 11, 2006 request for reconsideration.

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b)(2).

4

20 C.F.R. § 10.608(b).

5

20 C.F.R. § 10.606(b)(2)(i) and (ii).

6

20 C.F.R. § 10.606(b)(2)(iii).

3

CONCLUSION
The Board finds that the Office properly denied further merit review of appellant’s claim
pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 4, 2006 is affirmed.
Issued: June 21, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

